Citation Nr: 0804480	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to March 
1976, which included service in the Republic of Vietnam.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC in May 2006.

Unfortunately, however, because of the need for further 
development of the evidence, the case is again REMANDED to 
the RO via the AMC in Washington, DC.  VA will notify the 
veteran if further action is required.


REMAND

In June 2006, the veteran submitted a statement wherein he 
requested that VA obtain all his medical records from 
Southside Family Medical Center from January 2004 to the 
present.  See VA Form 21-4138, dated in June 2006.  
Subsequently, in August 2007, the veteran submitted signed 
authorizations (VA Form 21-4142) for Southside Family Medical 
Center and Sandy River Medical Center.  It does not appear, 
however, the RO attempted to obtain these relevant records.  

The Board notes that the signed authorizations will expire on 
February 5, 2007 (180 days from the date the veteran signed 
and dated the forms), so the veteran must complete and return 
additional authorizations so the RO (AMC) can attempt to 
obtain this additional evidence before deciding his appeal.



Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the hypertension since 
May 2003, the date of the most recent 
VA examination.  Specifically request 
that he provide updated authorization 
forms (VA Form 21-4142) to obtain his 
confidential medical treatment records 
from Southside Family Medical Center 
and Sandy River Medical Center.  After 
securing any other necessary 
authorizations, request copies of all 
indicated records that have not been 
previously obtained and associate them 
with the other evidence in the claims 
file.

2.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If it is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



